Name: 83/473/EEC: Commission Decision of 12 July 1983 laying down the methods of cooperation between the European Economic Community and the International Commission on Civil Status
 Type: Decision
 Subject Matter: international affairs;  European construction;  European Union law;  civil law
 Date Published: 1983-09-21

 21.9.1983 EN Official Journal of the European Communities L 260/19 COMMISSION DECISION of 12 July 1983 laying down the methods of cooperation between the Eurpean Economic Community and the International Commission on Civil Status (83/473/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 229 thereof, Whereas the European Communities have established appropriate relations with numerous international organizations; whereas the corresponding Agreements, concluded by the Commission, concern working relations between the European Communities and the international organizations and establish a system of cooperation designed to ensure their smooth functioning; Whereas the European Economic Community and the International Commission on Civil Status have common interests in numerous areas of the approximation of laws, notably in the sectors of family law and the law on the civil status and legal capacity of individuals; Whereas it is advisable to lay down the methods of cooperation between the two organizations, HAS ADOPTED THIS DECISION: Sole Article The Agreement on methods of cooperation resulting from the exchange of letters between the European Economic Community and the International Commission on Civil Status is hereby approved. Done at Brussels, 12 July 1983. For the Commission Karl-Heinz NARJES Member of the Commission